ﬁttm’teh ﬂutes Qtuurt of gppealg

For the Seventh Circuit
Chicago, Illinois 60604

April 5, 2004
Before
Hon. WILLIAM J. BAUER, Circuit Judge
Hon. MICHAEL S. KANNE, Circuit Judge

Hon. TERENCE T. EVANS, Circuit Judge

Nos. 03-1123, 03-1122 and 03-1124

INDIANA BELL TELEPHONE COMPANY, Appeals from the United States
INCORPORATED d/b/ a Ameritech Indiana, District Court for the Southern

Plaintz'fprpellant, Cross—Appellee, District of Indiana,

v. Indianapolis Division.

WILLIAM D. MCCARTY, DAVID W. HADLEY, and No. 01 C 1690
DAVID E. ZEIGNER, in their capacity as
Commissioners of the Indiana Utility Regulatory Larry J. McKinney,
Commission and not as individuals, Chief Judge.

Defendants—Appellees, Cross-Appellants,
and

AT&T COMMUNICATIONS OF INDIANA, GP, and
TCG INDIANAPOLIS,

Deﬁndants-Appellees, Cross-Appellants.

ORDER

The slip opinion issued in the above-entitled cause on March 5, 2004, is amended as
follows:

Page 20, Section 2, ﬁrst sentence, beginning at the fourth line, delete “in derogation of
the Act” and replace with “was in error.”

Nos. 03-1123, 03-1122 & 03-1124 Page 2

Further, on consideration of the petition for rehearing and petition for rehearing en banc,
no judge in active service has requested a vote on the petition for rehearing en banc1 and all of
the judges on the original panel have voted to deny rehearing. It is, therefore, ORDERED that
rehearing and rehearing en banc are DENIED.

]Chief Judge J 061 M. Flaum, Judge Kenneth F. Ripple, Judge llana Diamond Rovner and
Judge Ann Claire Williams did not participate in the consideration of this petition.